Citation Nr: 1233058	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-16 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for residuals of a cerebrovascular accident, to include as due to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for hypertension and for coronary artery disease.  The RO also denied the Veteran's claim of service connection for residuals of a cerebrovascular accident, to include as due to hypertension.  Although the Veteran requested a Travel Board hearing when he perfected a timely appeal in June 2008, he failed to report for this hearing when it was scheduled in January 2010.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

The Board observes that, in a June 2004 rating decision, the RO denied the Veteran's claims of service connection for hypertension and for coronary artery disease (which was characterized as coronary artery disease status-post myocardial infarct and stenting).  The Veteran timely disagreed with this rating decision in October 2004 but only with respect to the denial of his service connection claim for hypertension.  The Veteran otherwise did not appeal this decision, and it became final with respect to the denial of his service connection for coronary artery disease.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to his service connection claim for coronary artery disease within 1 year of the June 2004 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b) with respect to this claim.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Further, although the Veteran timely disagreed with the denial of his service connection claim for hypertension, he did not perfect a timely appeal.  Thus, the June 2004 rating decision also became final with respect to the denial of his service connection claim for hypertension.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for hypertension and for coronary artery disease are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Unfortunately, as is explained below in greater detail, the issue of entitlement to service connection for residuals of a cerebrovascular accident, to include as due to hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In June 2004, the RO denied the Veteran's claim of service connection for hypertension; although the Veteran timely disagreed with this decision, he did not perfect a timely appeal.

2.  In June 2004, the RO denied the Veteran's claim of service connection for coronary artery disease and the Veteran did not appeal.

3.  The evidence submitted since June 2004 relates to unestablished facts necessary to substantiate the claims of service connection for hypertension and for coronary artery disease because it suggests that the Veteran currently experiences hypertension and coronary artery disease which may be related to active service.

4.  The competent evidence shows that the Veteran's hypertension and coronary artery disease are not related to active service.


CONCLUSIONS OF LAW

1.  The June 2004 RO decision, which denied the Veteran's claims of service connection for hypertension and for coronary artery disease, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted since the June 2004 RO decision in support of the claims of service connection for hypertension and for coronary artery disease is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Hypertension was not incurred in active service nor may it be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  Coronary artery disease was not incurred in active service nor may it be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in May and June 2007 and in August 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The May 2007 and August 2008 letters also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for hypertension, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board recognizes that, in Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), the Court held that "[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  The Board finds that Hickson is particularly relevant in this case because the RO declined to reopen the Veteran's claims of service connection for hypertension and coronary artery disease and did not address them on the merits.  The Court did not require in Hickson, however, that every claim reopened by the Board after the RO has denied reopening must be remanded to the RO in the first instance.  The Board also is aware of the decision in Bernard v. Brown, 4 Vet. App. 384, 393 (1993), in which the Court held that, when the Board addresses a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing and, if not, whether the claimant has been prejudiced thereby. 

The Veteran was provided with complete notice of VA's duties to notify and assist him with respect to a service connection claim in May and June 2007 and in August 2008.  He also has submitted argument and evidence in support of the underlying service connection claims for hypertension and for coronary artery disease on the merits.  Because the Veteran has received a full and fair opportunity to participate in the adjudication of these claims, the Board finds that it may adjudicate the merits of the underlying service connection claims for hypertension and for coronary artery disease without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As will be explained below in greater detail, although the evidence supports reopening the Veteran's previously denied claims of service connection for hypertension and for coronary artery disease, these claims must be denied on the merits.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  Id., at 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice letters issued to the Veteran and his service representative during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the May and June 2007 VCAA letters were issued to the Veteran and his service representative prior to the August 2007 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, although new and material evidence has been received to reopen the Veteran's claims of service connection for hypertension and for coronary artery disease, because there is no competent evidence relating either of these disabilities to active service, an examination is not required.  The Board notes in this regard that the Veteran was provided with VA examination in July 2007 which addressed the contended etiological relationship between hypertension, coronary artery disease, and active service.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claims

In June 2004, the RO denied, in pertinent part, the Veteran's claims of service connection for hypertension and for coronary artery disease.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  As noted in the Introduction, although the Veteran timely disagreed with the June 2004 rating decision with respect to the denial of his service connection claim for hypertension, he did not perfect a timely appeal.  As also noted in the Introduction, the Veteran did not initiate an appeal of the June 2004 rating decision with respect to the denial of his service connection claim for coronary artery disease.  Thus, the June 2004 rating decision is now final.

The claims of service connection for hypertension and for coronary artery disease may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims for hypertension and for coronary artery disease on a VA Form 21-4138 which was date stamped as received by the RO on April 11, 2007.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for hypertension and for coronary artery disease, the evidence before VA at the time of the prior final RO decision in June 2004 consisted of the Veteran's service treatment records and his post-service VA and private treatment records.  The RO found that, although the Veteran had been diagnosed as having hypertension and coronary artery disease since his separation from active service, there was no indication of any competent diagnosis of hypertension during active service or within the first post-service year.  The RO also found that there was no competent evidence, to include a medical nexus, linking either the Veteran's post-service hypertension or his coronary artery disease to active service.  Thus, the claims were denied.

The newly received evidence includes additional post-service VA and private treatment records.  The Board notes initially that the Veteran has submitted repeatedly duplicate copies of post-service treatment records from U.S. Naval Hospital, Pensacola, Florida ("USNH Pensacola").  Most of these records already were associated with the Veteran's claims file at the time of the June 2004 rating decision.  The remaining newly received records from USNH Pensacola show that, on outpatient treatment in November 2004, the Veteran's complaints included elevated blood pressure.  He reported being on several blood pressure medications "in the past but he has either had a reaction to the medication or he found not being very effective [sic] and is looking for something to control his blood pressure."  Objective examination showed a regular heart rate and rhythm.  The assessment included essential hypertension.

A February 2007 echocardiogram (EKG) performed at USNH Pensacola was normal.

In March 2007, the Veteran reported for his annual physical at USNH Pensacola.  Physical examination showed blood pressure of 133/88 and 140/95.  The impressions included systemic hypertension which was controlled.  The Veteran was advised to continue his present medications.

In a March 2007 letter, S. P., D.O., stated that the Veteran "currently has high blood pressure readings and has had high blood pressure readings since 8 June 1983 while on active duty."

In a June 2007 letter, S.S.C., LPN, stated that she had been asked to review the Veteran's records "for hypertension related entries.  There appears to be a possible case history of hypertension (HTN) and coronary artery disease (CAD) during his military active duty.  His records indicate that on many occasions, he came into the clinic or hospital with an elevated blood pressure."  (Emphasis added.)

A private EKG taken in July 2007 showed normal left ventricular size and systolic function, concentric left ventricular hypertrophy, and diastolic dysfunction.

On VA examination in July 2007, the Veteran's complaints included hypertension and heart disease.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he recently had hospitalized for several weeks.  He was unable to tie his shoes and could not drive since February 2007.  He also could no longer do "house chores."  He was able to walk only 30-40 steps without a cane "and only on flat ground in the house."  A history of hypertension and coronary artery disease was noted.  He stated that his hypertension "was charted" between 1983 and 1994 but not treated medically until he had a stroke in February 2007.  He had received an emergency heart stent in September 2000.  Potential heart complications and multiple risk factors for heart disease were noted between 1986 and 1991.  Physical examination showed blood pressure of 133/87, 134/88, and 138/87, and a regular heart rate and rhythm.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was related causally to active service.  His rationale was that, although the Veteran "had several isolated elevated [blood pressures] during military service," such findings did not constitute a diagnosis of hypertension.  This examiner also stated that the Veteran was not diagnosed as having hypertension until 2000, or approximately 6 years after his service separation.  This examiner also opined that it was less likely than not that the Veteran's coronary artery disease was caused by or related to active service.  The rationale for this opinion was the medical records did not "provide any compelling evidence to support ischemic heart disease or any other heart condition in service."  The VA examiner noted that the Veteran' had "several known risk factors" for heart disease.  He also stated that the Veteran was not diagnosed as having coronary artery disease until September 2000.  The diagnoses included essential hypertension and coronary artery disease.  

The Veteran's SSA records, which were date-stamped as received by VA in May 2008, show that he was awarded SSA disability for a cerebrovascular accident.  These records also consist largely of duplicate copies of his treatment records from USNH Pensacola and his VA treatment records.

In an August 2012 letter, A.M.G., M.D., stated that she had reviewed the Veteran's claims file.  She noted that "the medical evidence of record revealed blood pressure readings that were in the hypertensive range on numerous occasions during service.  The presence of elevated blood pressures suggests the presence of excess risk of developing hypertension."  Dr. A.M.G. also noted that "hypertension and hyperlipidemia are two significant risk factors for coronary artery disease."  She noted further that the Veteran had an acute myocardial infarction "[w]ithin 6 years of discharge" from active service.  She concluded that "the earlier blood pressure elevations that occurred during service could be considered a precursor of his diagnosis of hypertension."  (Emphasis added.)  She also concluded that it was at least as likely as not that the Veteran's "blood pressure elevations in the hypertensive range that occurred during service were indicators of his current diagnosis of hypertension."

With respect to the Veteran's application to reopen his claims of service connection for hypertension and for coronary artery disease, the Board notes that the evidence which was of record in June 2004 did not indicate that either of these disabilities could be attributed to active service.  The newly submitted medical evidence suggests the presence of hypertension and coronary artery disease which could be attributable to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since June 2004 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished facts necessary to substantiate the claims of service connection for hypertension and for coronary artery disease and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for hypertension and for coronary artery disease are reopened.

Having reopened the Veteran's previously denied claims of service connection for hypertension and for coronary artery disease, the Board will proceed to adjudicate them on the merits.

Service Connection Claims

The Veteran has contended that he experiences hypertension and coronary artery disease that are attributable to active service.  He specifically contends that he experienced hypertension during active service.  He also specifically contends that he has experienced hypertension and coronary artery disease continuously since his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular disease (including hypertension and coronary artery disease), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hypertension and for coronary artery disease.  The Veteran has contended that he incurred hypertension and coronary artery disease during active service.  Despite the Veteran's assertions to the contrary, the competent evidence does not demonstrate that either of these disabilities are related to active service or any incident of service.  The Veteran's service treatment records show that, although his blood pressure was elevated on multiple occasions, he was not diagnosed as having or treated for hypertension or coronary artery disease at any time during his approximately 20 years of active service.  The evidence also does not show that the Veteran was diagnosed as having or treated for either hypertension or coronary artery disease during active service or within the first post-service year (i.e., by June 1995) such that service connection is warranted on a presumptive basis for either of these disabilities.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran also is not entitled to service connection for either hypertension or coronary artery disease on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  In addition to the evidence discussed above, the Veteran's service treatment records show that, on US Navy Reserve (USNR) periodic physical examination in May 1972, clinical evaluation of his heart was normal.  His blood pressure was 130/84.

On USNR periodic physical examination in November 1973, clinical evaluation of the Veteran's heart was normal.  His chest x-ray was negative.  His blood pressure was 122/82 (recumbent) and 132/86 (standing).

On periodic physical examination in March 1984, clinical evaluation of his heart was normal.  An EKG showed sinus bradycardia but otherwise was within normal limits and was not considered disabling.  The Veteran's chest x-ray was within normal limits.  His blood pressure was 120/80 (or normal).  The Veteran also denied all relevant medical history.

On periodic physical examination in December 1988, clinical evaluation of the Veteran's heart was normal.  His chest x-ray was within normal limits.  His blood pressure was 120/88.  He reported a history of shortness of breath with exertion and rapid heartbeat which was "seldom" and denied any history of high blood pressure, irregular heartbeat, or chest pain or pressure.

The results of an in-service exercise tolerance testing (ETT) conducted on October 12, 1990, show that the Veteran complained of exertional chest pain relieved by rest with some radiation in to the right shoulder and mild shortness of breath which lasted for 5-10 minutes.  The Veteran's maximum blood pressure during ETT was 190/110 "with development of mild chest discomfort."  The testing was discontinued due to fatigue.  The Veteran's baseline EKG was normal.  There also were no significant S-T changes with exercise.  The impression was maximal ETT without S-T changes.

On outpatient treatment on October 20, 1990, the Veteran complained of exertional chest pain relieved by rest with some radiation in to the right shoulder and mild shortness of breath which lasted for 5-10 minutes.  He denied any palpitations.  He reported a family history of coronary artery disease.  The provisional diagnosis was rule-out angina.  The in-service cardiologist stated that the Veteran's description of his chest pain was "non-cardiac."  Physical examination showed blood pressure of 130/90 and a regular heart rate and rhythm.  An EKG was normal.  The impression was no evidence of structural heart disease, a low probability of significant obstructive coronary artery disease, and non-cardiac chest discomfort.  The in-service cardiologist stated that no further cardiac work-up or therapy was indicated.

A chest x-ray taken in May 1992 showed the heart was within normal limits in size.
 
At the Veteran's retirement (or separation) physical examination in March 1994, clinical evaluation of his heart was normal.  His chest x-ray was negative.  His blood pressure was 118/70.  The Veteran's in-service medical history included shortness of breath, pain or pressure in his chest, palpation or pounding heart, and high blood pressure.  This history was not considered disabling.  The Veteran denied any in-service history of heart trouble.

The competent post-service evidence also does not support granting service connection for hypertension or for coronary artery disease.  In addition to the evidence discussed above, the Veteran's post-service VA and private treatment records show that, although he has complained of and been treated for both of these disabilities since his service separation, neither of them are related to active service.  For example, on outpatient treatment at USNH Pensacola in January 1996, no relevant complaints were noted.  Objective examination showed blood pressure of 148/72 and a regular heart rate and rhythm.  An EKG showed a normal sinus rhythm.  The assessment included borderline hypertension.

In August 1996, no relevant complaints were noted.  Objective examination showed blood pressure of 130/86.  The assessment included hypertension which was controlled on medication.

In July 1998, the Veteran's blood pressure was 143/91.  In September 1999, the Veteran's blood pressure was 158/102.

In September 2000, the Veteran was hospitalized at a private hospital for complaints of severe chest pain.  He reported the onset of severe chest pain with marked diaphoresis and shortness of breath "after mowing grass."  He also reported that he had never experienced this kind of pain before "and does not have known heart disease."  Physical examination showed he was "profoundly diaphoretic and ashen in color" and a regular heart rate and rhythm.  An EKG was consistent with an acute inferior myocardial infarction.  The impression was acute inferior myocardial infarction.  A review of other records obtained during the Veteran's hospital stay in September 2000 following his acute myocardial infarction shows that the secondary diagnoses included coronary atherosclerosis of native coronary vessels and essential hypertension, unspecified, benign or malignant.

On outpatient treatment at USNH Pensacola in November 2000, the Veteran reported "no further complaints of chest pain or any episodes of angina" since his recent hospitalization in September 2000 for an acute myocardial infarction.  He reported being diagnosed as having coronary atherosclerosis of native coronary vessels while hospitalized.  Objective examination showed blood pressure 132/82 and a regular heart rate and rhythm.  An EKG showed a normal sinus rhythm.  The assessment was status-post myocardial infarction with stent placement which was stable on medication.  The Veteran was cleared to return to work.

In November 2001, the Veteran's blood pressure was 149/102.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that there are several medical opinions in the claims file which attempt to relate the Veteran's current hypertension and coronary artery disease to active service based on his alleged in-service history of hypertension.  As the VA examiner noted in July 2007, however, the presence of elevated blood pressure readings during the Veteran's active service does not constitute a diagnosis of hypertension.  As Dr. A.M.G. conceded in her August 2012 opinion, the Veteran was not diagnosed as having hypertension at any time during his nearly 20 years of active service.  Thus, it appears that Dr. A.M.G.'s August 2012 opinion is based on an inaccurate factual premise (repeated in-service elevated blood pressures equating to a diagnosis of hypertension).  The bases for the opinions provided by Dr. S.P. in March 2007 and by S.S.C., LPN, in June 2007 also are not clear from a review of this evidence.  Neither of these private clinicians offered any clinical data or other rationale as support for their opinions concerning the contended etiological relationship between the Veteran's hypertension, coronary artery disease, and active service.  It also is not clear whether, and to what extent, Dr. S.P. had access to or reviewed the Veteran's claims file prior to providing his opinion in March 2007, although the Board acknowledges that claims file review, in and of itself, does not determine the probative value of a medical opinion.  And none of these private clinicians addressed whether, and to what extent, the Veteran's multiple risk factors for cardiovascular disease (noted by the VA examiner in July 2007) caused or contributed to his post-service hypertension and coronary artery disease.  This again suggests that the opinions provided by Dr. S.P. in March 2007, S.S.C., LPN, in June 2007, and by Dr. A.M.G. in August 2012 all lack sufficient clinical data or other rationale to be considered competent and probative evidence in determining whether the Veteran's hypertension or coronary artery disease are related to active service.  Given the foregoing, the Board finds that none of the opinions provided by Dr. S.P. in March 2007, S.S.C., LPN, in June 2007, or by Dr. A.M.G. in August 2012 support granting the Veteran's claims of service connection for hypertension or for coronary artery disease.

Current regulations also provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As noted above, S.S.C., LPN, found only a "possible" history of hypertension and coronary artery disease in reviewing certain of the Veteran's records in June 2007.  Similarly, Dr. A.M.G. concluded in August 2012 only that the Veteran's elevated blood pressures during active service "could be considered a precursor of his diagnosis of hypertension" several years after service.  Accordingly, even if the opinions provided by S.S.C., LPN, in June 2007 and by Dr. A.M.G. in August 2012 are viewed in the light most favorable to the Veteran, this evidence is insufficient to grant service connection for either hypertension or for coronary artery disease.

The Board acknowledges the Veteran's assertions that his hypertension and coronary artery disease are related to active service.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran's blood pressure was elevated on several occasions during active service, he was not diagnosed as having hypertension at any time during his approximately 20 years of active service (as the VA examiner noted in July 2007 and as Dr. A.M.G. conceded in her August 2012 opinion).  The competent evidence also persuasively suggests that, although the Veteran has complained of and been treated for hypertension and coronary artery disease since active service, neither of these disabilities are related to service.  The VA examiner determined in July 2007 that the Veteran's hypertension was not related to active service because he had not been diagnosed as having hypertension until 2000, or approximately 6 years after his service separation.  The July 2007 VA examiner also opined that it was less likely than not that the Veteran's coronary artery disease was caused by or related to active service because there was no "compelling evidence to support ischemic heart disease or any other heart condition in service."  This VA examiner also noted that the Veteran had "several known risk factors" for heart disease but was not diagnosed as having coronary artery disease until September 2000.  There is no competent contrary opinion of record because the remaining medical opinions have been found to be less than probative evidence (as discussed above).  In summary, the Board finds that service connection for hypertension and for coronary artery disease is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of hypertension and coronary artery disease have been continuous since service.  He asserts that he continued to experience symptoms relating to hypertension (elevated blood pressure) and coronary artery disease (chest pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of hypertension or coronary artery disease after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hypertension and coronary artery disease since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disabilities began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of heart trouble.  Although the Veteran reported a history of high blood pressure, the in-service examiner concluded that this reported history was not considered disabling.  Specifically, the service separation examination report reflects that the Veteran was examined and his heart was found to be normal clinically.  The Veteran's blood pressure also was 118/70 (or within normal limits).  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to hypertension or coronary artery disease for several years following active service.  The Board emphasizes the gap between discharge from active service (1994) and initial reported symptoms related to hypertension in approximately January 1996 when he was diagnosed as having borderline hypertension.  The Board also emphasizes the multi-year gap between the Veteran's discharge from service (1994) and initial reported symptoms of coronary artery disease following an acute myocardial infarction in September 2000, more than 6 years later, when his discharge diagnoses following a hospital stay for treatment of his myocardial infarction included coronary atherosclerosis of native coronary vessels.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with USNH Pensacola after service in January 1996, he did not report the onset of hypertension or coronary artery disease during or soon after service or even indicate that the symptoms were of longstanding duration.  It appears that he first reported a history of hypertension that "was charted" between 1983 and 1994 but not treated medically until he had a stroke in February 2007 when seen on VA examination in July 2007.  He also reported a history of coronary artery disease at his July 2007 VA examination but there was no indication of onset date for this disability.  (The Board notes parenthetically that reported histories contained in the opinions provided by Dr. S.P., Dr. A.M.G., and S.S.C, LPN, are not credible for the reasons discussed above.)  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for hypertension is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for coronary artery disease is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for residuals of a cerebrovascular accident, to include as due to hypertension, can be adjudicated.

The Veteran contends that he incurred his current residuals of a cerebrovascular accident during active service.  He alternatively contends that his hypertension caused or aggravated (permanently worsened) his residuals of a cerebrovascular accident.  The Board already has found that service connection for hypertension is not warranted.  Unfortunately, having reviewed the Veteran's claims file, the Board notes that additional opinion is necessary regarding the contended causal relationship between the Veteran's residuals of a cerebrovascular accident and active service.  The Board observes in this regard that, following VA examination in July 2007, the diagnoses included status-post cerebrovascular accident which was as likely as not caused by or related to hypertension.  The July 2007 VA examiner did not provide any opinion as to the contended causal relationship between the Veteran's current residuals of a cerebrovascular accident and active service, however.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that the July 2007 VA examination is inadequate for purposes of adjudicating the Veteran's service connection claim for residuals of a cerebrovascular accident.  See 38 C.F.R. §§ 3.303, 3.304.  Given the length of time which has elapsed since the July 2007 VA examination, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination which addresses the nature and etiology of his residuals of a cerebrovascular accident, to include as due to hypertension.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for residuals of a cerebrovascular accident since his separation from active service.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his residuals of a cerebrovascular accident.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any current residuals of a cerebrovascular accident experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a cerebrovascular accident, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection is not in effect for hypertension.  The examiner also is advised that the Veteran contends that his current residuals of a cerebrovascular accident are related to active service.  The examiner finally is advised that the Veteran had a cerebrovascular accident in February 2007.

3.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


